 1
                          UNITED STATES DISTRICT COURT
 2                      SOUTHERN DISTRICT OF CALIFORNIA
 3
 4
     UNITED STATES OF AMERICA,                Case No. 18CR2733-L
 5
 6                        Plaintiff,          ORDER AND JUDGMENT OF
 7                                            DISMISSAL ON UNITED STATES’
            v.                                MOTION TO DISMISS INFORMATION
 8
     FERMAN GEOVANNY VIERA-
 9
     QUINTANILLA,
10
                         Defendant.
11
12        Having considered the United States’ Motion to Dismiss the Information in this
13 case without prejudice pursuant to Fed. R. Crim. P. 48(a), this Court hereby grants the
14 United States leave of court to dismiss the information in this case. Accordingly, the
15 complaint is hereby dismissed, without prejudice, pursuant to Fed. R. Crim. P. 48(a).
16        IT IS SO ORDERED.
17
18 Dated: October 18, 2018
19
20
21
22
23
24
25
26
27
28
